IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


FRANK A. BARONE,                       : No. 342 MAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
GILMA POSADA BARONE A/K/A MARIA        :
G. BARONE, INDIVIDUALLY, AS            :
OFFICER AND SHAREHOLDER OF J.P.        :
BARONE PROPERTIES, INC., AS            :
OFFICER AND SHAREHOLDER OF             :
BARONE PROPERTIES, INC., AND AS        :
OFFICER AND SHAREHOLDER OF             :
BARONE PROPERTIES II, INC.,            :
                                       :
                    Respondents        :


                                   ORDER



PER CURIAM

      AND NOW, this 23rd day of September, 2015, the Petition for Allowance of

Appeal is DENIED.